Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angeline Babel on 04/08/2021.

The application has been amended as follows: 
1. (Currently amended) A method for generating an isolated population of primate vasculogenic cells, the method comprising: 
(a) contacting a colony of PDGFRB+ (Platelet Derived Growth Factor Receptor β+)/EMCNhigh/CD105low/CD248-/CD73-/CD31- primate mesenchymal progenitors to a serum-free culture medium comprising an amount of sphingosylphosphorylcholine (SPC) and Transforming Growth Factor beta (TGFβ) that is effective to promote differentiation of the contacted mesenchymal progenitors to vasculogenic cells;
culture plate under conditions that promote differentiation of the mesenchymal progenitors to vasculogenic cells, wherein the vasculogenic cells are smooth muscle cells expressing at least one molecular marker of smooth muscle cells selected from α-SMA (α-smooth muscle actin), calponin, desmin, SM22 (Smooth muscle protein of 22 kDa), MYOCD (myocardin), and MYH11 (Myosin Heavy Chain 11); and
(c) isolating the vasculogenic cells.

10. (currently amended)  The method of claim 1, wherein the coated culture plate is fibronectin-coated, gelatin-coated, or collagen-coated.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggests the combination of contacting a colony of PDGFRB+ (Platelet Derived Growth Factor Receptor β+)/EMCNhigh/CD105low/CD248-/CD73-/CD31- primate mesenchymal progenitors to a serum-free culture medium comprising an amount of sphingosylphosphorylcholine (SPC) and Transforming Growth Factor beta (TGFβ) that is effective to promote differentiation of the contacted mesenchymal progenitors to vasculogenic cells expressing at least one molecular marker of smooth muscle cells selected from α-SMA (α-smooth muscle actin), calponin, desmin, SM22 (Smooth muscle protein of 22 kDa), MYOCD (myocardin), and MYH11 (Myosin Heavy Chain 11) as required by the current claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3-4, 6, 8-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632